Title: [Diary entry: 17 October 1787]
From: Washington, George
To: 

Wednesday 17. Thermometer at 40 in the Morning—50 at Noon and 46 at Night. Clear all day with the Wind at No. Wt. Rid to all the Plantations except the Ferry. In the Neck cut the Buck Wheat. a good deal of which shattered but perhaps (it is a grain I am not accustomed to) not more than common & therefore I cannot undertake to decide whether it stood too long or not. Finished getting in the fodder at this place (which concluded this business at all the places—Sowed as yesterday and to day (Wind preventing it sooner) 50 lbs. of Trefoil on the Wheat and Sainfoin in the Orchard in the Neck and began to sow at the No. Wt. Corner of this enclosure under furrow the Winter Vetches crossing by so doing the first plowing after which a light harrow followed to level the ground. The Pease in broad cast at French’s were much injured by the frost. It was unfortunate that they had not been cut a day or two sooner. Note. The ground in which Pease and Buck Wheat are sown ought always to be rolled when it is expected the Crops are to be cut. Without this they can never be got off clean. The Pease however that are left would be fine for Sheep and in that case the waste is of no great signification but in this case there must be nothing else in the inclosure that they can injure.